PER CURIAM.
The defendant-employer appeals from a judgment entered against it on a jury verdict for the plaintiff in an action for breach of an employment contract. Contrary to the appellant’s contentions, we find no error either in the trial court’s rulings in excluding proffered evidence, Perper v. Edell, 44 So.2d 78 (Fla.1949); Atlantic Coast Line R. Co. v. Ganey, 125 So.2d 576, 578-579 (Fla. 3d DCA 1960); in the jury instructions, see Atlantic Coast Line R. Co. v. Shouse, 83 Fla. 156, 91 So. 90, 99 (1922); DeBold v. Ocean Reef Club, Inc., 368 So.2d 95 (Fla. 3d DCA 1979) (Case no. 78-1073, opinion filed March 6,1979); or in the denial of the defendant’s motion for new trial on the asserted ground that the verdict was contrary to the manifest weight of the evidence. Helman v. Seaboard Coast Line R. Co., 349 So.2d 1187 (Fla.1977); see McCutcheon v. National Acceptance Corp., 143 Fla. 663, 197 So. 475 (1940). Consequently, the judgment below is
Affirmed.